DETAILED ACTION
In response to remarks filed on 1 November 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
Status of Claims
Claims 1-12 and 15-20 are pending;
Claims 1 and 15 are currently amended;
Claims 2-12 and 16-20 were previously presented;
Claims 13 and 14 are objected;
Claims 1-12 and 15-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 1 November 2021 have been fully considered but they are not persuasive. As examiner indicated during a telephone conversation with applicant, the use of “capable of” would likely bring issues and the prior art cited is capable of performing the claimed step. Examiner suggests focusing on the relationship of the bottom of the barrier and the interior of the rail to start differentiating from the prior art if objected claims 13 and 14 are not added to the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claims recites that the barrier element “floats independently” but the claim also recites that an adjustable ballast system regulates the buoyancy. If there’s a system that regulates 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubert (U.S. Patent No. 3,543,521).
As to Claim 1, Aubert discloses flood protection (Figure 1) for protecting a back area against rising water level in a front area, the flood protection configured to be arranged in an area between the back area and the front area and to operate between a bottom of said area and a water surface of said area, the flood protection including at least one barrier element (#4) having a longitudinal direction and a height direction, the longitudinal direction during operation extending substantially transversely of the area, the height direction during operation extending substantially transversely of the area, and up, and where the at least one barrier element is buoyancy balanced and an adjustable ballast system (#41a) is configured to regulate the buoyancy balance, where the at least one barrier element during operation is configured to interact with a base (#25), the base being arranged at the bottom of the area, wherein the base of the flood protection is formed as a bottom rail system, wherein the at least one barrier element includes contact means (#19), the contact means being arranged for interaction with the bottom rail system (#25) when the at least one barrier element is resting on or in the bottom rail system by a balanced force, and that the at least one barrier element (#4) is capable of floating independently from the base as the at least one barrier element is not permanently connected with the bottom rail system, thereby enabling the at least one barrier element, by adapting the amount of ballast in the at least one barrier element, to be dispositioned above and lowered into position in or on the bottom rail system, when in use, or to be raised out of said position in or on the bottom rail system and moved into a depository for storage, when not in use, the depository being located separately from the base (The limitation starts with capable of”. The barrier element is capable of floating independently and is capable of being raised and moved into a depository for storage).
As to Claim 2, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one buoyancy balanced barrier element includes a fixed ballast (Caisson forming gate #4) and an adjustable ballast (#41a), where the adjustable ballast is constituted by water.
As to Claim 3, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) is arranged with its centre of buoyancy higher than its centre of gravity and therefore is stable.
As to Claim 4, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the contact means (#19) of the at least one barrier element and the bottom rail system (#25) are arranged such that the barrier element under the action of a greater water pressure at one side than at the other side is allowed to tilt at a given angle relative to the bottom rail system, whereby the centre of buoyancy of the barrier element is displaced in relation to its centre of gravity (Figure 1 and Figure 4).
As to Claim 5, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein at least one of the contact means of the at least one barrier element and the bottom rail system (#25) include passive valve means (#27. The rail #25 is part of the same bottom structure as #27 and therefore it can be interpreted as “including”), the valve means being activated when the water pressure is greater behind the flood protection than in front thereof.
As to Claim 6, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) has a substantially tapering cross-section, the narrow end of which facing the bottom rail system, and the wide end thus facing upwards (Figure 6).
As to Claim 7, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) includes an adjustable barrier (#19) arranged tiltable or movable in other ways at the upper edge of the barrier element.
As to Claim 8, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the at least one barrier element (#4) is arranged pivoting about a substantially 
As to Claim 10, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the bottom rail system (#25) is formed by a single rail, where only the barrier element (#4) bears against one side of the bottom rail system (Figure 6).
As to Claim 11, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the base (#6) substantially follows the bottom course in longitudinal direction, and that the at least one barrier element (#4) is adapted so as in operation to follow the base (#6) in the longitudinal direction (Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) in view of Taylor (U.S. Patent Application Publication No. 2010/0129156).
As to Claim 9, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert is silent about wherein the flood protection includes at least two or more barrier elements, where at least one end face of a barrier element includes sealing means for bearing against an end face of an adjacent barrier element. Taylor disclose a flood protection barrier that has two or more barrier elements (Figure 8A), where at least one end face of a barrier element includes sealing means for bearing against an end face of an adjacent barrier element (Paragraph 0073). Aubert and Taylor are analogous art because they are from the same field of endeavor (i.e. barriers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the flood protection include at least two or more barrier elements, where at least one end face of a barrier element includes sealing . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) in view of Adler (U.S. Patent No. 10,161,093).
As to Claim 12, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Aubert is silent about wherein the base is anchored substantially at the bottom by a sheet piling. Adler discloses a flood barrier anchored by a sheet piling (Column 3, Lines 28-30). Aubert and Adler are analogous art because they are from the same field of endeavor (i.e. flood barriers). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the base anchored substantially at the bottom by a sheet piling. The motivation would have been to ensure stability of the structure. 
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (U.S. Patent No. 3,543,521) alone.
As to Claim 15, Aubert discloses a method for establishing a flood protection for protecting a back area against rising water level from a front area, the flood protection operating between a bottom of an actual area and a water surface (Figure 1), the flood protection including at least one barrier element (#4) with a longitudinal direction and a height direction, the longitudinal direction during operation extending substantially transversely of the actual area (Figure 7), formed between the front area and the back area and the height direction during operation extending from the bottom of the actual area and up, where the at least one barrier element during operation interacts with a base (#6 and #24), the base being arranged at the bottom of the actual area, wherein establishing the flood protection at least includes the following method steps:
Disposing one or more buoyancy balanced barrier elements (#4) above a bottom rail system (#25), the one or more barrier elements being buoyancy balanced;
Adapting the amount of ballast (#41a) in the respective barrier elements such that the respective barrier elements are lowered into or down over the bottom rail system (#25) and thus fixed against horizontal movement in the bottom rail system.

As to Claim 16, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the actual area is a stream (Figure 1), a fjord, a river or an estuary.  
As to Claim 17, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). Aubert also discloses wherein the contact means is arranged at a bottom of the at least one barrier element and extends along the at least one barrier element in the longitudinal direction (In Figure 5, when the contact means are in direct contact with #25 they are arranged at the bottom of the barrier element).
As to Claim 18, Aubert discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Aubert is silent about wherein the bottom rail system comprises a U-, I- or L-shaped bottom rail which interacts with a corresponding shape on the one 6or more barrier elements.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to make the bottom rail system I-shaped since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to Claim 19, Aubert discloses the invention of Claim 5 (Refer to Claim 5 discussion). Aubert also discloses wherein the passive valve (#27) means comprises one or more return valves.
As to Claim 20, Aubert discloses the invention of Claim 5 (Refer to Claim 5 discussion). Aubert also discloses wherein the method further comprises the step of, when the flood protection is not in use, storing the one or more barrier elements in a depository (Space between #32 and #6) adapted for that purpose.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim. Claim 1 would be allowable if both claims 13 and 14 are added into claim 1 in addition of solving the pending 112 issues.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678